          Case 20-10055-rlj13 Doc 13 Filed 04/09/20       Entered 04/09/20 12:59:39       Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                  NORTHERN DISTRICT OF TEXAS
                                        ABILENE DIVISION

IN THE MATTER OF:                                                                   CASE NO. 20-10055

MARIA ALICIA KUYKENDALL

    DEBTOR                                                                          CHAPTER 13

                         OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

TO THE HONORABLE BANKRUPTCY JUDGE:


    NOW COMES Hays County, hereinafter referred to as Claimant, and files its Objection to the Confirmation
of Chapter 13 plan, on the following grounds:

1. The amount provided for this Claimant is unacceptable in that the full amount owed to this Claimant as

reflected in its proof of claim is $16,277.71.

2. As a secured creditor, this Claimant is entitled to interest under this Plan at the rate of 12% per annum

(11 U.S.C. § 506(b)).

3. Clarification of the Plan is necessary in that the amount provided for this Claimant per se should be

separated from the other taxing jurisdictions in order for Claimant to determine whether it is properly provided

for in the Plan.

    This claim arises from property taxes due for the tax years 2018-20 estimated on the debtor’s

property described as located in this tax jurisdiction.
    WHEREFORE, Hays County objects to confirmation of the Plan due to noncompliance with the provisions

of § 1325(b)(1) and (2)(A) of the Bankruptcy Code, and further requests other and such relief as is just and

proper.


Dated: April 9, 2020

                                                          Respectfully submitted,
       Case 20-10055-rlj13 Doc 13 Filed 04/09/20       Entered 04/09/20 12:59:39      Page 2 of 2

                                                      MCCREARY, VESELKA, BRAGG & ALLEN, P.C.
                                                      Attorneys for Claimant, Hays County

                                                      /s/Tara LeDay
                                                      Tara LeDay
                                                      State Bar Number 24106701
                                                      P.O. Box 1269
                                                      Round Rock, Texas 78680
                                                      Telephone: (512) 323-3200
                                                      Fax: (512) 323-3205
                                                      Email: tleday@mvbalaw.com


                                      CERTIFICATE OF SERVICE

   I hereby certify that I have placed a copy of the above Objection to Confirmation of Chapter 13 Plan to
Della J. Durham, The Law Office of Della J. Durham. P.C., PO Box 3695, Abilene, Texas 79604; Robert B.
Wilson, 1407 Buddy Holly Ave, Lubbock, Texas 79401, and to those parties listed on the Court’s Notice of
Electronic Filing on April 9, 2020, by Electronic Notification.

                                                  /s/Tara LeDay
                                                  Tara LeDay
